DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see Pre-Brief Conference request pages 1-6, filed 6/17/21, with respect to claims 1-20 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a system in a touch instrument that interfaces with a touch device and specifically including “generate an activation command configured to cause the touch device to perform an inking operation based at least in part on the distance that is determined by utilizing the first communication signal received by the first antenna and by the second antenna”.
In regards to claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method implemented in an electronic touch instrument and specifically including “based at least in part on the first distance that is determined by utilizing the first energy of a first communication signal, generating an activation command configured to cause the touch device to perform an inking operation.
In regards to claim 16, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a non-transitory computer-readable storage medium having program instructions recorded thereon that, when executed by a processing circuit of an electronic touch instrument and specifically including “based at least in part on the first distance that is determined by utilizing the first energy of a first communication signal, generating an activation command configured to cause the touch device to perform an inking operation.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                             6/22/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622